Citation Nr: 1208173	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for contact dermatitis and if so, whether the reopened claim should be granted. 

2.  Entitlement to service connection for depression, to include on a secondary basis.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease at L5-S1 with bulge at S1-S2.

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to June 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to service connection for contact dermatitis and depression, increased ratings for degenerative disc disease at L5-S1 with bulge at S1-S2 and radiculopathy of the right lower extremity, and entitlement to TDIU are addressed in the REMAND that follows the order section of this decision. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for contact dermatitis was denied in a November 1998 rating decision that was not appealed.

2.  Evidence received since the November 1998 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for contact dermatitis.

CONCLUSION OF LAW

As new and material evidence has been received since the November 1998 rating decision, the criteria for reopening the claim for service connection for contact dermatitis are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

To establish service connection for a particular disability, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

By an unappealed rating decision in November 1998, a claim for service connection for contact dermatitis was denied.  Evidence considered at that time included the Veteran's active duty service treatment records (STRs) dated from 1995 to 1998.  Specifically, a February 1998 STR notes that the Veteran was treated for contact dermatitis which was associated with exposure to aircraft detergent.  Also of record was an August 1998VA examination report which notes that the Veteran reported that he had no recurrences of dermatitis since service; he was currently asymptomatic. 

Based on a review of the evidence, the RO concluded that service connection for contact dermatitis was not warranted because no medical evidence had been presented of a current diagnosis of contact dermatitis related to service.  The Veteran was notified of this rating decision and of his appellate rights that same month; however, he did not appeal. 

The current claim to reopen was received in October 2008. 

Evidence received since the November 1998 rating decision pertaining to contact dermatitis includes VA treatment records dated from 1999 to 2011 which show post-service treatment for dermatitis.  Specifically, the Veteran was seen in March 2007 with complaints of contact dermatitis.

The Board finds that this medical evidence providing a current diagnosis of dermatitis is new and material.  In this regard the Board notes that the medical evidence directly addresses an element of entitlement to service connection that was not shown in November 1998.  The medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the medical evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for contact dermatitis.  See Shade, 24 Vet. App. 110. 


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for contact dermatitis is granted. 


REMAND

Initially, with respect to all the issues being remanded, additional evidence (VA outpatient treatment records dated from March 2010 to February 2011 which note treatment for low back disability, radiculopathy, dermatitis and depression, received in April 2011, and an October 2010 VA neurological examination report) was received subsequent to the issuance of the September 2010 Supplemental Statement of the Case.  This new evidence has not been reviewed by the RO in conjunction with the issues on appeal.  The Veteran has not waived RO consideration of the additional evidence.  Accordingly, the RO must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2011). 


Service Connection for Contact Dermatitis

The Veteran claims that he has contact dermatitis related to service.  (In this regard, the Board notes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).)  With respect to this reopened claim for service connection, there is no medical opinion of record that is adequate for adjudication purposes.  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  Prior to the examination, all outstanding medical records should be obtained.

Service Connection for Depression

In the present case, STRs do not show that the Veteran was found to have depression, or that he reported any pertinent complaints in this regard.  The Veteran has attributed current depression to his degenerative disc disease.  The Veteran has been awarded service connection for degenerative disc disease at L5-S1 with bulge at S1-S2.  The record contains evidence of post-service treatment for depression.  See VA treatment records.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed depression and his service and/or service-connected degenerative disc disease L5-S1 with bulge at S1-S2 is necessary.  Prior to the examination, all outstanding medical records should be obtained. 

Increased Ratings for Degenerative Disc Disease and Radiculopathy 

The Veteran contends that he is entitled to a disability ratings in excess of 20 percent for his service-connected degenerative disc disease and radiculopathy of the right lower extremity.  However, as outlined below, additional evidentiary development is necessary before these claims are decided. 

The Veteran underwent a VA examination to determine the current degree of severity of his low back disability and radiculopathy in February 2009.  In subsequent statements and treatment records, the Veteran indicated that his low back disability and radiculopathy had become more severe.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his disabilities.  Prior to the examination, all outstanding medical records should be obtained.

TDIU 

The record reflects that a claim for a TDIU was adjudicated (and denied) by the RO in March 2011.  The Veteran has not submitted a Notice of Disagreement, but in an April 2011 statement his attorney noted that the Veteran was claiming TDIU.  According to the VA General Counsel , the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507. 

In this case, the Veteran is claiming to be unemployable due to the disabilities at issue in this appeal (degenerative disc disease and radiculopathy of the right lower extremity).  Therefore, the Board has jurisdiction over the TDIU issue; however, the rating issues must be developed and decided before the TDIU issue is decided.  Moreover, additional development specific to the TDIU claim is also in order. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims files, pertaining to post-service treatment or evaluation of any of the disabilities at issue.  After the Veteran has signed the appropriate releases, those records not already associated with the claims files should be obtained and associated with the claims files.  All attempts to procure records should be documented in the files.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the files.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran must be afforded a VA examination by a physician with sufficient expertise to determine the etiology of any current or recent contact dermatitis.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims files must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion whether any such contact dermatitis is, at least as likely as not (a 50 percent or better probability), related to his active service, to include the 1998 treatment for contact dermatitis noted in the STRs.

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report. 

3.  The Veteran also should be afforded a VA examination by a psychiatrist or to determine whether it is at least as likely as not that any diagnosed depression is etiologically related to service or was caused or aggravated by service-connected disability or disabilities.  The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to any depression present during the period of this claim as to whether there is a 50 percent or better probability that the disability is etiologically related to service, or was caused or permanently worsened by the Veteran's service-connected degenerative disc disease and/or radiculopathy? 

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report. 

4.  The Veteran also should be afforded a VA examination to determine the current degree of severity of his degenerative disc disease and radiculopathy of the right lower extremity.  The claims files must be made available to and reviewed by the examiner.  All indicated studies, including X-ray studies and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and to the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also provide an opinion as to whether the Veteran currently has any lumbar neurological impairment other than his service-connected radiculopathy of the right lower extremity, and whether there is a 50 percent or better probability that such impairment is related to his service-connected low back disability. 

The examiner should also provide findings that address the criteria for evaluating intervertebral disc syndrome, such as whether the Veteran's overall impairment is considered to be or analogous to mild, moderate, moderately severe, or severe with marked muscular atrophy, impairment of the peripheral nerve, whether there is objective evidence of loss of reflexes, muscle atrophy, sensory disturbances, and pain, and the frequency and duration of any incapacitating episodes. 

The examiner should also provide an opinion concerning the impact of the Veteran's low back disability and right leg disability on his ability to work. 

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

6.  The RO should also undertake any other development it determines to be warranted. 

7.  The RO should then re-adjudicate the claims (including the TDIU claim, if it has not been rendered moot).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


